                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 MICHAEL WARREN,                                   )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 3:18-cv-01216
                                                   )    JUDGE RICHARDSON
 LEE COMPANY, INC.,                                )
                                                   )
         Defendant.                                )


                                              ORDER

       The parties have filed a Stipulation of Dismissal (Doc. No. 17). Under Fed. R. Civ. P.

41(a)(1)(A)(ii), the Stipulation of Dismissal sufficed to dismiss this action without any action on

the part of the Court. Because the parties have stated that the dismissal is with prejudice, the

dismissal in fact is with prejudice.

       Accordingly, the Court acknowledges that all claims in this action have been DISMISSED

with prejudice, and the Clerk is directed to close the file. This Order shall constitute final judgment

for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.

                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-01216 Document 18 Filed 06/11/19 Page 1 of 1 PageID #: 61
